Citation Nr: 1637655	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected low back degenerative arthritis for the period of time on appeal prior to July 30, 2014, and an evaluation in excess of 40 percent, effective July 30, 2014. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected left hip arthritis for the period of time on appeal prior to July 30, 2014, and an evaluation in excess of 40 percent, effective July 30, 2014.

3.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 25, 1987, to August 3, 1987, and from January 24, 2003, to November 22, 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in Detroit, Michigan, in January 2014.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ)/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

These issues were remanded by the Board for further development, which has since been conducted, in June 2014. 

In a March 2015 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected low back degenerative arthritis to 40 percent, effective July 30, 2014.  The RO also assigned a 40 percent evaluation to the Veteran's left hip arthritis, effective July 30, 2014.  Since the RO did not assign the maximum disability ratings possible, these appeals for higher evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Additionally, the Board notes that the Veteran was provided a supplemental statement of the case (SSOC) in March 2015 addressing these increased ratings.  While there is a typographical error in the SSOC and in the March 2015 code sheet regarding the July 30, 2014, effective dates, the March 2015 rating decision and attached notification letter clearly indicate that July 30, 2014, the date of the pertinent VA examinations, is the correct date of the assignment of the increased evaluations.  Therefore, this is the date acknowledged in this determination.  

Further, the Board notes that, in the March 2015 rating decision, the RO also granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating, effective July 30, 2014, under Diagnostic Code 8520.  A notice letter pertaining to this rating decision provided the Veteran his appellate rights.  The Veteran has not submitted a notice of disagreement (NOD) with regard to the evaluation or the effective date assigned to his radiculopathy in the March 2015 rating decision, and he has not submitted a new claim indicating that he believes the currently assigned rating is inaccurate.  Therefore, the Board finds that no further discussion is needed at this time with regard to the separate rating assigned to the Veteran's left lower extremity radiculopathy, as the particular benefit sought on appeal was granted in full. 

The Board notes that the Veteran submitted an April 2015 NOD for lack of consideration for TDIU and a related effective date.  However, as the issue of entitlement to TDIU is already on appeal before the Board and discussed in this determination, no further action need be taken with regard to this NOD.

The issue of entitlement to TDIU on an extra-schedular basis prior to July 30, 2014, is addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period of time on appeal prior to July 30, 2014, the Veteran's service-connected low back degenerative arthritis was manifested by forward flexion at 40 degrees, extension at 10 degrees, right lateral flexion at 20 degrees, left lateral flexion at 20 degrees, right lateral rotation at 20 degrees and left lateral rotation at 20 degrees; and complaints of pain with no evidence of ankylosis.

2.  Effective July 30, 2014, the Veteran's service-connected low back degenerative arthritis is manifested by forward flexion at 5 degrees, extension at 0 degrees, right lateral flexion at 0 degrees, left lateral flexion at 0 degrees, right lateral rotation at 0 degrees, and left lateral rotation at 0 degrees; and complaints of pain with no evidence of ankylosis.

3.  For the period of time on appeal prior to July 30, 2014, the Veteran's service-connected left hip arthritis was manifested by complaints of pain, flexion to 80 degrees, extension to 10 degrees, abduction to 35 degrees, and an inability to cross his left leg over the right.  

4.  Effective July 30, 2014, the Veteran's service-connected left hip arthritis is manifested by complaints of pain, flexion to 10 degrees, extension to 0 degrees, abduction lost beyond 10 degrees, and an inability to cross his legs or for his toes to go out greater than 15 degrees.

5.  Effective July 30, 2014, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period of time on appeal prior to July 30, 2014, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected low back degenerative arthritis were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5237, 5342 (2015).

2.  Effective on and after July 30, 2014, the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected low back degenerative arthritis were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5237, 5342 (2015).

3.  For the period of time on appeal prior to July 30, 2014, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected left hip arthritis were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2015).

4.  Effective on and after July 30, 2014, the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected left hip arthritis were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2015).

5.  Effective July 30, 2014, the criteria for the assignment of TDIU due to service-connected disabilities have been met.  See 38 U.S.C.A. §§ 1155 , 5107, 5110 (West 2015); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

An October 2010 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided VA examinations which addressed his back and hip disabilities in November 2010 and July 2014.  In September 2014 and March 2015, VA addendum opinions addressing employability were provided.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to an evaluation in excess of 20 percent for service-connected low back degenerative arthritis for the period of time on appeal prior to July 30, 2014, and an evaluation in excess of 40 percent, effective July 30, 2014. 

In a June 2011 rating decision, the RO continued a 20 percent evaluation for service-connected low back degenerative arthritis under Diagnostic Code 5242.  In a March 2015 rating decision, the RO assigned a 40 percent evaluation, effective July 30, 2014, for service-connected low back degenerative arthritis under Diagnostic Code 5237.  The Veteran is seeking a higher rating.

Diagnostic Codes 5242 and 5237 are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
      	A 10 percent rating is assigned for 
      o	The thoracolumbar spine when
?	Forward flexion is greater than 60 degrees but not greater than 85 degrees, or
?	Combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees;
o	Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o	Vertebral body fracture with loss of 50 percent or more of the height.
      	A 20 percent rating is assigned for
      o	The thoracolumbar spine when
?	Forward flexion is greater than 30 degrees but not greater than 60 degrees, or
?	Combined range of motion is not greater than 120 degrees
o	Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 		A 40 percent rating is assigned for
      o	The thoracolumbar spine when
      ?	Forward flexion is 30 degrees or less, or
      ?	Favorable ankylosis of the entire thoracolumbar spine.
	A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
	A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Board has reviewed all relevant post-service medical records, which document complaints of chronic back pain, as well as the Veteran's statements and hearing testimony.  Specifically, the Veteran testified at the January 2014 hearing that he experienced pain and numbness as a result of his lumbar spine disability.  He also asserted that he took Percocet.  The Veteran also underwent VA spine examinations in November 2010 and July 2014, which are of record.  

For the period of time on appeal prior to July 30, 2014, the Board finds the criteria for a rating higher than 20 percent were not met.  A VAMC Ann Arbor examination dated November 2010, showed range of motion as forward flexion at 40 degrees, extension at 10 degrees, right lateral flexion at 20 degrees, left lateral flexion at 20 degrees, right lateral rotation at 20 degrees and left lateral rotation at 20 degrees.  No additional limitation was noted after repetitive motion testing.  The examination was negative for muscle spasms, localized tenderness, and guarding resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating was assigned due to the finding of forward flexion to 40 degrees.  Essentially, the Board finds there is no medical or lay evidence from this time period, to include any of the Veteran's private, VA, or Social Security Administration (SSA) medical records, demonstrating that his service-connected lumbar spine disability demonstrated forward flexion of the lumbar spine of 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  As such, an evaluation in excess of 20 percent was not warranted under the General Formula for the period of time on appeal prior to July 30, 2014.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2015).

For the period of time on appeal from July 30, 2014, to the present, the criteria for a rating higher than 40 percent have not been met.  The July 2014 VA examination report documented forward flexion of 5 degrees and extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation of 0 degrees.  The Veteran could not perform repetitive-use testing due to extreme pain, and no evidence of ankylosis was noted.  A 40 percent rating was assigned due to a finding of forward flexion of 5 degrees.  Essentially, the Board finds there is no medical or lay evidence demonstrating that the Veteran's service-connected lumbar spine disability has manifested with ankylosis of any kind, to specifically include ankylosis of the entire spine or of the entire thoracolumbar spine.  VA's regulations define ankylosis as a condition in which all or part of the spine is fixed in flexion or extension.  See also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (essentially holding that ankylosis is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure).  Although he reportedly could not move his spine on various range of motion testing, that does not mean it is ankylosed.  The July 30, 2014, VA examination report did not record evidence of ankylosis, nor did any of the private, VA, or SSA medical records.  In a December 2014 private evaluation from AAA Evaluations, the Veteran was noted as having flexion to 90 degrees, extension to 25 degrees, and right and left lateral flexion to 25 degrees.  No ankylosis was noted in this examination report either, and, obviously, the ability to move the spine clearly demonstrates ankylosis was not present.  As such, an evaluation in excess of 40 percent is not warranted under the General Formula for the period of July 30, 2014, to the present.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2015).

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record, to include the November 2010 and July 2014 VA spine examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  The fact that range of motion testing remained the same after repetitive motion was noted in the 2010 report.  The Veteran reported at the 2014 VA examination that he was unable to perform repetitive-use testing with 3 repetitions due to pain.  However, as the Veteran is already receiving the highest available rating for limitation of motion as of July 30, 2014, and no subjective complaints indicate that the Veteran meets the criteria for a higher evaluation, an increased rating is not warranted under the Deluca criteria.  

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  As noted in the Introduction, the RO granted service connection for radiculopathy of the left lower extremity in a March 2015 rating decision and assigned a 10 percent rating, effective July 30, 2014, under Diagnostic Code 8520.  As the Veteran has not submitted a NOD with regard to the evaluation or the effective date assigned in the March 2015 rating decision, the Board finds that no further discussion is needed at this time with regard to this rating. 

With regard to the right lower extremity, the November 2010 VA examination report noted a normal sensory examination regarding vibration, pain/pinprick, position sense, and light touch.  He had no dysesthesias of the right lower extremity.  The 2014 examination report specifically noted that the Veteran had no right lower extremity radiculopathy.  Moreover, there is no indication in the other medical evidence of record, to include the Veteran's VA and private treatment records and his SSA records, that the Veteran's service-connected lumbar spine disability results in right lower extremity radiculopathy.  With no evidence of objective neurological abnormalities of the right lower extremity, an increased or separate rating is not warranted for radiculopathy of the right lower extremity.
 
No other objective neurological abnormalities were noted in the claims file.  

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, there is no evidence of record documenting physician-prescribed bedrest for the Veteran's lumbar spine disability.  The November 2010 VA examination report specifically noted that there were no incapacitating episodes of spine disease.  The July 2014 VA examination report noted that the Veteran did not have IVDS and did not record any incapacitating episodes in the past 12 months due to IVDS.  Additionally, there is no evidence in the Veteran's VA and private treatment records or in his SSA records documenting physician-prescribed bedrest.  Although he may voluntarily restrict his physical activities when he experiences increased pain, this is not how VA defines an incapacitating episode.  As such, an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any period of time on appeal.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected low back degenerative arthritis for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Hart, supra.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected left hip arthritis for the period of time on appeal prior to July 30, 2014, and an evaluation in excess of 40 percent, effective July 30, 2014.

In a June 2011 rating decision, the RO continued a 10 percent evaluation for service-connected left hip arthritis (formerly chronic left hip pain, status post fracture left femur) under Diagnostic Code 5252.  In a March 2015 rating decision, the RO increased the evaluation assigned to this disability to 40 percent, effective July 30, 2014, under Diagnostic 5252.  Additionally, in the March 2015 rating decision, the RO assigned a separate 20 percent evaluation under Diagnostic Code 5253 for limitation of abduction of the left thigh, effective July 30, 2014, and a separate evaluation of 10 percent under Diagnostic Code 5251 for limitation of extension of the left thigh, effective July 30, 2014.  The Veteran is seeking higher evaluations. 

Under Diagnostic Code 5251, a 10 percent disability rating is assigned for limitation of extension of the thigh to 5 degrees.  This is the maximum disability rating available under this diagnostic code.  38 C.F.R. § 4.71a , Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned when hip flexion is limited to 45 degrees.  A 20 percent disability rating is assigned when hip flexion is limited to 30 degrees.  A 30 percent disability rating is assigned when hip flexion is limited to 20 degrees.  A 40 percent disability rating is assigned when hip flexion is limited to 10 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs. A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5253.

The Board has reviewed all relevant post-service medical records, which document complaints of chronic hip pain, as well as the Veteran's statements and hearing testimony.  Specifically, the Veteran testified at the January 2014 hearing that he experienced pain and numbness as a result of his hip disability and was prescribed Percocet.  The Veteran also underwent pertinent VA examinations in November 2010 and July 2014, which are of record.  

For the period of time on appeal prior to July 30, 2014, the Board finds the criteria for a rating higher than 10 percent have not been met.  The November 2010 VA examination noted left hip flexion to 80 degrees, extension to 10 degrees, and abduction to 35 degrees.  He could not cross his left leg over the right.  His toes could go out greater than 15 degrees.  There was objective evidence of pain with active motion on the left side.  There was objective evidence of pain following repetitive motion but there was no additional limitation after 3 repetitions of range of motion.  There was no joint ankylosis.    

The Board notes that this disability was originally service connected in a January 2004 rating decision and evaluated under Diagnostic Code 5255.  Subsequently, in a rating code sheet attached to the June 2011 rating decision, the diagnostic code used to evaluate this disability was changed to 5252.  Upon review of all pertinent evidence from this time period, the Board finds that the Veteran did not meet the criteria for a 10 percent evaluation under Diagnostic Code 5252 at that time but that he did meet the criteria for a 10 percent evaluation at that time under Diagnostic Code 5253 for his inability to cross his legs, according to the November 2010 VA examination report. 

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board notes that prior to July 30, 2014, the medical evidence of record supports a 10 percent rating under Diagnostic Code 5253 for his inability to cross his legs.  As the medical evidence of record does not reflect that the Veteran's left hip disability manifested with limitation of flexion to at least 45 degrees prior to July 30, 2014, the Board finds that the Veteran's previously-assigned 10 percent rating is most appropriately assigned under Diagnostic Code 5253, as opposed to under Diagnostic Code 5252, prior to July 30, 2014.

With regard to whether the Veteran's left hip disability warrants an evaluation in excess of 10 percent prior to July 30, 2014, the Board finds that no medical evidence supports an increased rating under any pertinent diagnostic criteria.  There is no medical evidence of record demonstrating that the Veteran's left hip disability manifests with ankylosis, flail joint of the hip, or limitation of extension of the thigh to 5 degrees.  As such, increased or separate ratings are not available under Diagnostic Codes 5250, 5251, and 5254, prior to July 30, 2014.  

As discussed above, the medical evidence of record does not reflect that the Veteran's left hip disability manifested with limitation of flexion to at least 45 degrees.  As such, a separate or an increased rating is not available under diagnostic Code 5252 prior to July 30, 2014.

Moreover, the medical evidence of record does not reflect that the Veteran's left hip disability manifested with limitation of abduction with motion lost beyond 10 degrees.  The November 2010 VA examination noted a left hip abduction to 35 degrees, and there is no other medical evidence of record from this time period demonstrating limitation of abduction with motion lost beyond 10 degrees.  As such, an evaluation in excess of 10 percent is not available under Diagnostic Code 5253 prior to July 30, 2014.

Finally, there is no evidence of record reflecting that the Veteran's left hip disability  manifests with malunion or nonunion of the femur or fracture of the surgical neck with false joint for this period of time on appeal.  As such, an increased or separate rating is not warranted under Diagnostic Code 5255 for the period of time on appeal prior to July 30, 2014.

For the period of time on appeal from July 30, 2014, to the present, the Board notes that the Veteran underwent a pertinent VA examination in July 2014.  The July 2014 VA examination report noted a left hip flexion to 10 degrees, an extension to 0 degrees, and an abduction lost beyond 10 degrees.  He could not cross his legs.  His toes could not go out greater than 15 degrees.  He was unable to perform repetitive-use testing with 3 repetitions due to extreme pain.  There was no joint ankylosis.  He was noted as not having nonunion or malunion of the femur, flail hip joint, or leg length discrepancy.  He did not have related scars that were painful and/or unstable or that the total area was greater than 39 square centimeters.  The Veteran reported pain, weakness, and fatigability.      

In a December 2014 private evaluation from AAA Evaluations, the Veteran was noted as having left hip flexion to 100 degrees, extension to 30 degrees, abduction to 40 degrees, adduction to 20 degrees, internal rotation to 40 degrees, and external rotation to 50 degrees.  Essentially, this evaluation noted all ranges of motion as normal.  

The Board notes that 40 percent is the maximum evaluation available under Diagnostic Code 5252.  As such, an increased evaluation in excess of 40 percent for service-connected left hip arthritis cannot be assigned under Diagnostic Code 5252 for the period of July 30, 2014, to the present.

Further, the Veteran is also receiving the maximum evaluations available under Diagnostic Codes 5251 and 5253.  As such, increased ratings are not available under these diagnostic codes for the period of July 30, 2014, to the present.

There is no medical evidence of record demonstrating that the Veteran's left hip disability manifests with ankylosis or with flail joint of the hip.  As such, increased or separate ratings are not available under Diagnostic Codes 5250 and 5254, effective July 30, 2014.  

Finally, as noted above, there is no evidence of record reflecting that the Veteran's left hip disability manifests with malunion or nonunion of the femur or fracture of the surgical neck with false joint for this period of time on appeal.  As such, an increased or separate rating is not warranted under Diagnostic Code 5255, effective July 30, 2014. 

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record, to include the November 2010 and July 2014 VA hip examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  The fact that range of motion testing remained the same after repetitive motion was noted in the 2010 report.  The Veteran reported at the 2014 VA examination that he was unable to perform repetitive-use testing with 3 repetitions due to pain.  However, as the Veteran is already receiving the highest available rating for limitation of motion as of July 30, 2014, and no subjective complaints indicate that the Veteran meets the criteria for a higher evaluation, an increased rating is not warranted under the Deluca criteria.  

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected left hip arthritis for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Hart, supra.

3.  Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2015).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

As an initial matter, the Board notes that, for the period of July 30, 2014, to the present, the Veteran is service-connected for the following disabilities: low back degenerative arthritis (40 percent); limitation of left hip flexion, degenerative arthritis (40 percent); limitation of abduction of the left thigh (20 percent); limitation of extension of the left thigh (10 percent); and left lower extremity radiculopathy (10 percent).  His combined rating as of July 30, 2014, is 80 percent.  As such, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU, as of July 30, 2014.  38 C.F.R. § 4.16(a) (2015).  However, for the Veteran to prevail on a claim for entitlement to TDIU, the evidence must show that he is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran filed this claim for TDIU in 2010 and indicated that he last worked full time in March 2010.   At that time, he had a delivery job with a trucking company.  Prior to that job, he worked driving trucks from October 2009 to May 2010.  From April 2007 to September 2008, he worked 30 to 40 hours per week doing delivery work.  On his April 2011 SSA disability report, the Veteran reported that his job history included driving trucks, general labor, and working as a security guard.  He testified at the January 2014 Board hearing that his previous work experience included trucker driver delivery and that his doctor told him that he was unable to drive vehicles or operate any kind of work machinery while taking Percocet for his pain. 

Having reviewed the medical evidence of record, the Board finds that the preponderance of the evidence reflects that the Veteran is precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities, as of July 30, 2014.

A July 30, 2014, VA hip examination report noted that, due to the Veteran's left hip disability, he was limited to lifting 15 pounds, walking 20 feet at a time, walking for 30-60 minutes during an 8-hour day, sitting or standing for minutes at a time, and sitting or standing 30-60 minutes during an 8-hour day.

A July 30, 2014, VA back examination report noted that, due to the Veteran's back disability, he was limited to lifting 10 pounds, walking 20 feet at a time, walking for 20-30 minutes during an 8-hour day, sitting or standing for 5-10 minutes at a time, and sitting or standing 20 minutes during an 8-hour day.

In September 2014, a VA medical opinion was provided based on a review of the file, which determined that the Veteran cannot be employed due to severe chronic pain.   

In a March 2015, another VA medical opinion was provided.  Upon review of the claims file, the examiner found that, collectively, the Veteran's low back and hip conditions limit his ability to stand, ambulate, and carry; however, the use of his upper extremities and cognitive abilities allow for performance of sedentary functions, at a level of his education and skill sets, to include desk-type work that would allow for limitation in walking and standing with periodic changes in position at least every 2 hours.  Therefore, the examiner determined that it is at least as likely as not that the Veteran's claimed back and left hip conditions pose a limitation on his ability to walk, stand, and lift but allow for desk-type, sedentary work at the level of his education and upper extremity and cognitive skills sets.  The examiner indicated that his comprehensive medical review of the clinical files, e-folder, CAPRI, lay statements, and current medical literature stand as the foundation for this independent medical opinion. 

Based on this evidence, the Board finds that it is likely that the Veteran's service-connected disabilities alone would preclude him from engaging in substantially gainful employment. Specifically, the medical evidence of record, to include the September 2014 and March 2015 VA opinions, clearly indicates that the Veteran is precluded from maintaining physical employment because of pain associated with his service-connected back and left hip disabilities.

With regard to sedentary employment, the Board notes that the 2015 VA opinion indicated that the Veteran would be able to do desk-type, sedentary work.  However, on his March 2010 TDIU application and his April 2011 SSA disability report, the Veteran reported that his job history included driving trucks, general labor, and working as a security guard.  Therefore, his job history suggests that his previous work experience only includes work which requires some degree of physical labor.  Additionally, his July 2014 VA examination reports reflect that his ability to sit for long periods of time is restricted by his service-connected back disability.  

In essence, the Board finds there is no evidence of record to suggest that the Veteran has the education or training to find employment outside of his previous work experiences, and the evidence of record suggests that his service-connected disabilities prevent him for finding employment consistent with his previous work experiences due to pain and restrictions on his ability to sit for long periods of time or lift heavy objects.  Therefore, the Board finds that it would not be feasible for him to follow any substantially gainful occupation due to his service-connected disabilities as of July 30, 2014.

The Board is responsible for determining, on the basis of all the evidence of record, whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, the Board finds the competent and credible evidence supports the claim.  Therefore, the Veteran must prevail and his claim of entitlement to TDIU is granted, effective July 30, 2014.

With regard to the period of time on appeal prior to July 30, 2014, the Veteran was service connected for limitation of left hip flexion, degenerative arthritis (10 percent) and lumbar, limitation of flexion, degenerative arthritis associated with limitation of left hip flexion, degenerative arthritis (20 percent).  As such, the Veteran's service-connected disabilities did not meet the percentage rating standards for TDIU prior to July 30, 2014.  38 C.F.R. § 4.16(a) (2015).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extra-schedular basis under the provisions of 38 C.F.R. §4.16 (b).  See Bowling, 15 Vet. App. at 6.  Such consideration is addressed in the remand portion of this determination.

4.  Extra-schedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extra-schedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected lumbar spine or left hip disabilities.  There is nothing unusual or exceptional about the symptoms he has due to either of these conditions.  The Veteran's service-connected lumbar spine and left hip disabilities manifest with complaints of pain, limitation of motion, and radiculopathy.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  38 C.F.R. § 4.71, Diagnostic Codes 5237, 5242, 5251, 5252, and 5253.

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of an extraschedular rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to special monthly compensation (SMC) when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  In this case, however, the Veteran has not raised this issue himself through any statements, and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met.  As such, the issue of entitlement to SMC is not currently before the Board for consideration.


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected low back degenerative arthritis for the period of time on appeal prior to July 30, 2014, and an evaluation in excess of 40 percent, on and after July 30, 2014, is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected left hip arthritis for the period of time on appeal prior to July 30, 2014, and an evaluation in excess of 40 percent, on and after July 30, 2014, is denied.

Effective July 30, 2014, entitlement to TDIU is granted.  


REMAND

As explained above, although the Veteran did not meet the percentage requirements for entitlement to TDIU prior to July 30, 2014, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extra-schedular basis under the provisions of 38 C.F.R. §4.16 (b).  See Bowling, 15 Vet. App. at 6.  

In this regard, the Board notes that an April 2007 medical record from Dr. Wagner noted that the Veteran's pain medication comes with the warnings of impairment of mental and/or physical ability required for the performance of potentially hazardous tasks, e.g. driving, operating heavy machinery.  It was further noted, however, that this will vary from person to person and the dose. 

An October 2010 record from the Veteran's former employer at Heath-Mar Enterprises noted that he could not do heavy lifting or deliver anymore due to long rides in trucks or carrying stock in stores.  At that time, the Veteran was still working in the warehouse picking orders and checking in stock.

The Veteran underwent a VA examination in November 2010, at which he reported that he had been working part-time as a warehouse stocker and had missed less than 1 week of work during the past 12-month period due to his left hip and back pain.  It was further noted that the Veteran was able to still perform work duties with his diagnoses but with pain.  He would have difficulty with activities that required a lot of lifting, twisting, bending, or that required a lot of walking.  He would have no difficulties in a desk-work type job.  

In a February 2011 letter from the Veteran's former employer, he stated that the Veteran was working for him on a part-time basis for a while but was let go due to being absent and complaining of back pain.  Since his position in the warehouse could not avoid bending and lifting on a daily basis, it seemed the only option was to let him go. 

In a July 2011 Physical Residual Functional Capacity Questionnaire, Dr. Wierenga noted that the Veteran had ankle pain, back pain, and degenerative joint disease.  She further noted that the Veteran was capable of working low stress jobs only due to pain medications.  She noted that the Veteran was likely to be absent from work more than 4 days per month as a result of impairments or treatment. 

A June 2012 SSA decision noted that the Veteran had the following severe impairments: degenerative disc disease of the lumbar spine, osteoarthritis of the left hip, and back pain.  This decision noted that the demands of the Veteran's past relevant work as a truck driver, delivery driver, spot welder, assembler, and sorter performed at a medium level of exertion and as a security guard, performed at light level of exertion, exceeded his residual functional capacity that provides for no more than sedentary level of exertion.  

Upon consideration, the Board finds that the aforementioned evidence suggests that the Veteran could be unemployable due to his service-connected hip and back disabilities.  Specifically, the evidence of record, to include the Veteran's testimony and the April 2007 private medical record from Dr. Wagner, suggest that the Veteran's pain medications could impair his ability to drive or operate heavy machinery.  The November 2010 VA examination report suggested that the Veteran would have difficulty doing physical labor, and a February 2011 letter from the Veteran's former employer indicated that the Veteran was released from his position due to absence and back pain.  Moreover, the Veteran's work history does not suggest he has the training or education to pursue sedentary employment.  Accordingly, the Veteran's claim should be referred to VA's Director of Compensation and Pension Service for extra-schedular consideration of TDIU under 38 C.F.R. § 4.16(b).

Finally, upon remand, all outstanding VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Michigan Center Community Based Outpatient Center (CBOC) and the Ann Arbor VA Medical Center (VAMC) (and associated clinics) from June 2014 to the present. 

2. Refer this claim to the Director of Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b), for consideration of whether entitlement to TDIU is warranted on an extra-schedular basis.  This referral is mandatory, although the decision of whether to actually award an extra-schedular rating remains with the Director, Compensation and Pension Service.


3. If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  After the Veteran and his representative have been given the appropriate time to respond, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


